Citation Nr: 0824970	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from July to November 
2002 and from February 2003 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The veteran testified at a personal hearing 
conducted before the undersigned Acting Veterans Law Judge at 
the RO in May 2008.  

The RO also associated additional VA treatment records, 
duplicate service treatment records (STRs), Internet 
articles, and a VA psychological examination with the claims 
folder following the issuance of the last statement of the 
case (SOC) in November 2005, without a waiver of RO 
consideration from the veteran.  However, review of that 
evidence reveals that it is overall not relevant to the 
disposition of the tuberculosis issue on appeal.  In other 
words, the records do not change the substance of the issue 
adjudicated below, such that a waiver letter or a remand for 
readjudication of this service connection claim with 
consideration of this additional evidence is not necessary.  
See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.800, 20.1304 (2007).  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has active tuberculosis.  

2.  Although the veteran served in the Southwest Asia Theater 
of operations during the Persian Gulf War period, his 
reported post-service symptom of coughing with phlegm has 
been attributed to smoker's cough, a disorder not incurred in 
or aggravated by his military service.


CONCLUSION OF LAW

The veteran does not have active tuberculosis from disease or 
injury incurred or aggravated during his military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.317, 3.370(a), 3.371, 3.374 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in August 
2004, October 2004, and November 2005, and March 2008, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible to provide.  38 U.S.C.A. § 
5103(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   Thus, the Board finds that the RO has 
provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini 
II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Regardless, the VCAA letters of record provided 
notice of this previous 4th element requirement.  In any 
event, here, the presence and/or absence of notice of this 
element is of no consequence since it is no longer required 
by law.   

Furthermore, the March 2008 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

However, the Board sees the RO did not provide the veteran 
with all adequate VCAA notice prior to the April 2005 adverse 
determination on appeal.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the RO provided VCAA Dingess notice in March 
2008, but did not go back and readjudicate the claim by way 
of a subsequent SSOC.  So in essence, based on the above case 
law, the timing defect in VCAA notice was not rectified.  
Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the veteran did not submit any 
additional evidence in response to the March 2008 VCAA 
Dingess notice letter.  Therefore, the absence of a 
subsequent SSOC after this notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano, 21 Vet. App. at 
173.  It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  

As for the duty to assist, the RO has secured the veteran's 
STRs and relevant VA treatment records.  He has submitted 
personal statements, duplicate STRs, hearing testimony, and 
an Internet article.  He was also afforded a VA pulmonary 
examination to determine whether or not he has current 
tuberculosis dating back to his military service.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  He has 
not identified any pertinent post-service treatment records 
that have not been obtained.  In fact, in April 2006, he 
indicated he had no further relevant evidence to submit.  The 
Board is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as active tuberculosis, and therefore will be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within 3 years after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Evidence of activity on comparative study 
of X-ray films showing pulmonary tuberculosis within the 3-
year presumptive period provided by section 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed post-service by 
approved methods.  38 C.F.R. § 3.371(a).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to 10 percent degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
That is, if not manifest in service, the claimed chronic 
disability must have been manifest to a 10 percent degree by 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  Regulations 
clarify that there must be "objective indications of a 
qualifying chronic disability," which include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(1) and (3).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include signs or 
symptoms involving the respiratory system (upper or lower.  
38 C.F.R. § 3.317(b).  However, the disability must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii) (emphasis added).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran contends that he has current active tuberculosis, 
or in the alternative, noncompensable tuberculosis that began 
during his military service.  Specifically, he indicates he 
was exposed to tuberculosis due to unsanitary conditions 
during an in-service assignment at Abu Ghraib prison in Iraq.  
He contends that an in-service positive purified protein 
derivative (PPD) test in August 2004 is akin to a diagnosis 
of active tuberculosis.  See August 2004 VA primary care 
treatment record revealing a positive PPD test (timeframe 
still during active duty); June 2005 VA pulmonary 
examination; and May 2008 Travel Board hearing testimony.  

However, upon review of the evidence of record, service 
connection for tuberculosis is not warranted.  In this 
regard, as explained, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
fact, the existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Here, STRs dated in August and September 2004 and post-
service VA records document that after his positive PPD skin 
test he was treated with isoniazid and pyridoxine therapy for 
nine months until May 2005.  STRs also document complaints of 
nonproductive cough for four months and one instance of 
shortness of breath, although on other occasions during 
service in August and September 2004 the veteran denied 
shortness of breath.  He denied other possible symptoms of 
active tuberculosis such as chest pain, night sweats, 
headache, loss of weight, or loss of appetite.  It was noted 
the veteran also smokes a pack and a half of cigarettes per 
day.  Most importantly, his STRs are simply negative for any 
diagnosis of active pulmonary tuberculosis, providing 
evidence against his claim.   

Post-service medical records also reveal no specific 
diagnosis of active tuberculosis.  Absent evidence of current 
active tuberculosis , service connection cannot be granted 
for that disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  In this regard, the June 2005 VA pulmonary 
examiner noted that chest X-rays taken in September 2004 
showed no evidence of pulmonary tuberculosis.  In fact, the 
June 2005 VA examiner opined there is simply no evidence of 
active tuberculosis.  All pulmonary function test (PFT) 
results were normal.  The examiner assessed that although the 
veteran had a positive PPD test during service, he has "no 
symptoms suggestive of tuberculosis."  It was observed the 
veteran finished his nine months of therapy without any side 
effects as well.  The examiner added the veteran was 
"asymptomatic."  In addition, a May 2005 VA treatment note 
states that the veteran is "asymptomatic", supporting the 
conclusions of the VA examiner.  Subsequent VA treatment 
records through 2007 also do not show any diagnosis of active 
tuberculosis.   

In this regard, the Board observes that a positive PPD test 
is not the same as a medical diagnosis of active 
tuberculosis; nor is it by itself considered a disability 
that can be service-connected.  According to pertinent 
regulations and case law, a diagnosis of pulmonary 
tuberculosis will be acceptable only when provided 
in: (1) service department records; (2) VA medical records of 
examination, observation or treatment; or (3) private 
physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, X-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  See 38 C.F.R. §§ 3.370(a), 3.371, 3.374 (2007); 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).  As 
previously mentioned, no diagnosis  of tuberculosis has been 
assessed by a medical professional in this case.  

It also warrants mentioning that, as a general matter, the 
term "disability" for VA purposes refers to a condition 
that has been deemed to result in impairment to the 
claimant's earning capacity.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  In this instance, there is no indication of 
an identifiable tuburculosis disorder with such an impact 
upon earning capacity.  Therefore, service connection for 
tuberculosis cannot be granted based solely on a showing of a 
positive PPD skin test during service.  

Likewise, since there is no objective indication of 
tuberculosis (such as X-ray evidence) within three years 
after service, the veteran is not entitled to application of 
the presumptive provisions for chronic disorders either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 
3.371(a).  

In addition, the evidence does not show the existence of a 
chronic disability due to an undiagnosed illness or illnesses 
associated with his Persian Gulf War service.  Initially, 
service records confirm that the veteran served in the 
Southwest Asia Theater of operations for purposes of 
establishing the veteran's status as a "Persian Gulf 
veteran."  38 C.F.R. § 3.317(d).  However, although the 
veteran has reported post-service signs and symptoms 
involving the respiratory system (i.e., coughing with 
phlegm), the June 2005 VA examiner indicated that these 
symptoms were attributable to "smokers cogh [sic] [cough]", 
present both before, during, and after his military service.  
Therefore, since his symptoms can be attributed to a known 
cause, the presumption of service connection for an 
undiagnosed illness is not for application.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(ii).  Furthermore, VA law also 
expressly prohibits granting service connection for any 
disability which may be attributable to the use of tobacco 
products during active service; in any event, here,  the 
veteran never actually claims service connection on this 
basis.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  

In making this determination, the Board emphasizes although 
the veteran is competent to state that he experiences 
coughing with phlegm, he is not competent as a lay person to 
diagnose himself with active tuberculosis, a condition 
requiring a medical diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In conclusion, the Board reiterates that a positive PPD test 
is merely a laboratory finding, and not a "disability" for 
which VA compensation benefits may be awarded.  In essence, 
it only shows he was exposed to tuberculosis.  Indeed, 
tuberculosis, as a disease entity, has not been clinically 
shown.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for 
tuberculosis on a direct or presumptive basis, so there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  If, however, at 
some point in the future the veteran develops active 
tuberculosis, he is encouraged to file another claim for this 
condition.  


ORDER

Service connection for tuberculosis is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


